Name: Council Regulation (EC) NoÃ 728/2007 of 25 June 2007 amending Regulation (EC) NoÃ 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  chemistry;  agricultural activity;  industrial structures and policy
 Date Published: nan

 28.6.2007 EN Official Journal of the European Union L 166/1 COUNCIL REGULATION (EC) No 728/2007 of 25 June 2007 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the proposal from the Commission, Whereas: (1) On 20 December 1996, the Council adopted Regulation (EC) No 2505/96 (1). Community demand for the products to which that Regulation applies should be met under the most favourable conditions. For that purpose, new Community tariff quotas should be opened at zero rates of duty for appropriate volumes while avoiding any disturbance to the markets for these products. (2) The quota amounts for two autonomous Community tariff quotas are insufficient to meet the needs of the Community industry. Consequently, those quota amounts should be increased. (3) It is no longer in the Community interest to continue to grant a Community tariff quota from 1 July 2007 for one product, on which duties have been suspended until that date. The product in question should therefore be removed from the table in Annex I to Regulation (EC) No 2505/96. (4) Regulation (EC) No 2505/96 should therefore be amended accordingly. (5) Having regard to the economic importance of this Regulation, it is necessary to rely on the grounds of urgency provided for in point I.3 of the Protocol on the role of national parliaments in the European Union annexed to the Treaty on European Union and to the Treaties establishing the European Communities. (6) Since this Regulation is to apply from 1 July 2007, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 2505/96 is hereby amended as follows: 1. the tariff quotas for the products set out in Annex I to this Regulation shall be inserted; 2. the rows for the tariff quotas with order numbers 09.2603, 09.2727 and 09.2977 shall be replaced by the rows set out in Annex II to this Regulation; 3. the row for the tariff quota with order number 09.2970 shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall apply from 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 2007. For the Council The President A. SCHAVAN (1) OJ L 345, 31.12.1996, p. 1. Regulation as last amended by Regulation (EC) No 2014/2006 (OJ L 384, 29.12.2006, p. 20). ANNEX I Order number CN code TARIC Description Quota period Quota volume Quota duty 09.2907 ex 3824 90 98 86 Plant sterols obtained from wood or soya oil, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols, used as raw material for stanol ester (1) 1.7.-31.12.2007 4 000 tonnes 0 % 09.2908 ex 3804 00 90 10 Sodium lignosulphonate 1.7.-31.12.2007 28 000 tonnes 0 % 09.2977 2926 10 00 Acrylonitrile 1.7.-31.12.2007 35 000 tonnes 0 % (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93, OJ L 253, 11.10.1993 p. 1 and subsequent amendments). ANNEX II Order number CN code TARIC Description Quota period Quota volume Quota duty 09.2603 ex 2930 90 85 (1) 79 (1) Bis(3-triethoxysilylpropyl)tetrasulfide 1.1.-31.12.2007 4 500 tonnes 0 % 09.2727 ex 3902 90 90 93 Synthetic poly-alpha-olefin having a viscosity of at least 38 Ã  10 6 m2s 1 (38 centistokes) at 100 °C measured using the ASTM D 445 method 1.1.-31.12.2007 16 000 tonnes 0 % 09.2977 2926 10 00 Acrylonitrile 1.1.-30.6.2007 35 000 tonnes 0 % (1) CN and TARIC code applicable as from 1 July 2007.